Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Response to Communication(s)
2.	This office action is in response to the Amendment/Arguments filed on April 11, 2022. Claims 2, 5-6, 8-9, 11 and 14-15 were canceled and new claims 17-18 are added. Claims 1, 3-4, 7, 10, 12-13 and 16-18 are now pending in the application.
	
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.	Claims 1, 3-4, 7, 10, 12-13 and 16-18 are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Tsai et al. (U.S. 2019/0215711; hereinafter refer as “Tsai”).
	
	- In regard to claim 1, Tsai discloses the method of operation of a User Equipment ‘UE’ in a wireless network to perform System Frame Number ‘SFN’ Frame Time Difference ‘SFTD’ measurements between a Primary Cell ‘PCell’ of the UE and one or more other cells (for example see figs. 1, 3; Abstract; page 1, paras 6-9; page 2, paras 21, 26), which comprises
receiving a Radio Resource Control ‘RRC’ message from a network node in the wireless network, the RRC message specifying a list of cells (for example see step S310 in fig. 3; page 3, para 45; wherein  measurement configuration includes information indicating ‘list of PCIs of the indicated cells’, e.g. list of cells, as defined in page 3, para 48, last 6 lines; page 4, para 51, lines 5-7; claim 3; and wherein eNB in the serving cell or PCell is the ‘network node’ as disclosed in fig. 1; page 2, para 21);
performing SFTD measurements between the PCell and the cells included in the list of cells (for example see steps S330/350 in fig. 3; page 3, paras 48-49; page 4, para 52); and
reporting, to the network node, the SFTD measurements (for example see steps 340/360 in fig. 3; pages 3-4, para 49, last 3 lines; page 4, para 52), when no NR cell is determined to be configured as a Primary Secondary Cell ‘PSCell’ of the UE (for example see page 1, para 7; page 3, para 48, line 9; page 4, para 55: “the NR cell(s) has/have not been configured as PSCell”; claims 2, 11).

- Regarding claim 10, Tsai also discloses for the user equipment ‘UE’ having limitations mirrored method steps of claim 1, respectively. Thus, they are rejected for the same rationales applied to claim 1 discussed above, as additionally disclosed in fig. 2; wherein the wireless transceiver 10 is the “interface with radio front-end circuitry” and the controller 20 is the “processing circuitry” which perform steps method as disclosed in page 1, para 8; page 2, para 32 (and thereinafter); claim 1; and in the respective portions of the specification.

	- In regard to claims 3 and 12, in addition to features in base claims (see rationales discussed above), Tsai further discloses for one or more New Radio ‘NR’ cells (for example see fig. 1; page 1, para 6; page 2, para 26).

- Regarding claims 4 and 13, in addition to features in base claims (see rationales discussed above), Tsai further discloses for wherein the PCell is a Long Term Evolution ‘LTE’ cell (for example see fig. 1; page 1, para 6; page 2, para 26).

- In regard to claims 7 and 16, in addition to features in base claims (see rationales discussed above), Tsai further discloses for receiving a Radio Resource Control ‘RRC’ Connection Reconfiguration message or receiving an RRC Connection Resume message (for example see page 3, paras 45-46).

- Regarding claim 17, in addition to features in base claims (see rationales discussed above), Tsai further discloses for the configuration report information element (for example see page 3, para 48).

- In regard to claim 18, in addition to features in base claims (see rationales discussed above), Tsai further discloses for wherein the RRC message further specifies whether a PSCell is applicable (for example see steps S310-S320 in fig. 3; page 3, paras 45, 47-48; page 4, para 52).

4. 	Examiner's Note: In the case of amending the claimed invention, Applicant is respectfully requested to identify the portion(s) or passage(s) as originally filed of the specification, which dictate(s) the structure relied on for proper interpretation on which these amendments are based, including the amended dependent claims in the corresponding embodiment; indicate how the subject-matter of the new claim differs from the state of the art and significance thereof; and also to verify and ascertain the metes and bounds of the claimed invention.

Response to Amendment/Arguments
5.	Applicant’s amendment/arguments and remarks filed on 04/11/2022 have been fully considered but they are not persuasive.
	Applicants, in pages 5-6 of the Remarks, pertaining the rejection of claims 1-7 and 10-16 under 35 U.S.C. § 102(a)(1) or (2) as being unpatentable over Tsai et al (U.S. 2019/0215711 or U.S. 11,206,563), appear to argue that the applied reference is not ‘prior art’ of the instant application.
	In response, Examiner respectfully disagrees; because the cited reference U.S. 16/242,249 filed on 01/08/2019 has priority with provisional application no. 62/615, 553 filed on 01/10/2018; while the instant application is filed on 07/16/2020 with priority as provisional application no. 62/632,861 filed on 02/20/2018, e.g. was effectively filed before the effective filing date of the claimed invention. Therefore, the examiner concludes that the applied reference is ‘prior art’ of the instant application.
Applicants also argues that the Tsai’s provisional application (62/615,553 filed January 10, 2018) is extremely limited in its disclosures and does not provide support for much of what is described in Tsai, there is no teaching or suggestion regarding the “reporting, to the network node, the SFTD measurements, when no NR cell is determined to be configured as a Primary Secondary Cell (PSCell) of the UE” claimed feature.
	In response, Examiner respectfully disagrees; because the Tsai’s provisional application (62/615,553 filed January 10, 2018; see the copy is included) does disclosed for the regarding claimed feature “reporting, to the network node, the SFTD measurements, when no NR cell is determined to be configured as a Primary Secondary Cell (PSCell) of the UE”, as specified in page 6, second paragraph: “... the report received by the MeNB ... it was agreed that the SSTD measurement reporting is extended for cells that not configured in the case that no PSCell is configured.”; and in Agreements from RAN2#100, 2: NRSSTD measurement reporting is extended for cells that are not yet configured in the case that no NR PSCell is configured; and in page 11, section ‘SFTD reporting configurations, first paragraph: “The SFTD measurements ... has been agreed that the network can configure for NR SFTD measurements whenever a NR PSCell is configured and if no NR cell is configured as PSCell, then the network could request the UE to report SFTD measurements towards other NR cells also.” Therefore, Examiner concludes that Tsai teaches the arguable feature(s).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Axmon et al. (U.S. 2019/0261444) and Yang et al. (U.S. 2021/0051618) are all cited to show system/devices and methods for improving the timing difference’s measurement in wireless telecommunication networks, which are considered pertinent to the claimed invention.
Applicant’s amendment necessitated to change scope of the claims presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


May 24, 2022